Cynar, J.
Defendant pled guilty to armed robbery, MCL 750.529; MSA 28.797, in exchange for a sentence of 10 to 20 years imprisonment. He appeals by right.
Defendant contends that his conviction should be reversed because the trial court failed to inform him of the mandatory minimum prison sentence for armed robbery.
The armed robbery statute, MCL 750.529; MSA 28.797, states that the crime of armed robbery is a felony and specifies punishment by imprisonment in the state prison "for life or for any term of years”.
GCR 1963, 785.7(l)(d) requires the trial court to inform a defendant of the "mandatory minimum prison sentence, if any, for the offense”.
*70Under the crime identified herein, the imposition of a sentence "for life” would not involve a "term of years”. When imposing a sentence for "any term of years”, the trial court must impose the statutory maximum and set a minimum sentence pursuant to its discretion. The court rule does not mandate a specific minimum but leaves the determination of the minimum to the discretion of the trial court. For instance, the trial judge in a certain case might set a minimum of one year and a day. If this occurs, however, such minimum is imposed not pursuant to a mandate but in the exercise of discretion. It is not correct to label "for life” as the maximum and "any term of years” as the minimum in some instances where an exceptionally high sentence for a term of years is imposed.
The weight of authority at the present time indicates that the language "any term of years” does not establish a mandatory minimum sentence. See People v Luke, 115 Mich App 223; 320 NW2d 350 (1982); People v Eberly, 110 Mich App 349; 313 NW2d 123 (1981); People v Earl Jones, 94 Mich App 232; 288 NW2d 385 (1979), lv den 409 Mich 854 (1980); People v Landis, 91 Mich App 345; 283 NW2d 647 (1979); People v Freeman, 73 Mich App 568; 252 NW2d 518 (1977); People v McKnight, 72 Mich App 282; 249 NW2d 392 (1976), lv den 399 Mich 848 (1977). See, also, People v Urynowicz, 412 Mich 137; 312 NW2d 625 (1981).
Because there is no mandatory minimum sentence for armed robbery, the trial court did not err by failing to inform defendant of a mandatory minimum sentence for armed robbery.
Affirmed.